Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner notes the entry of the following papers
Amended claims filed 12/30/2020
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims,’ the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 525A, 525F
Fig. 7 is objected to as it lacks suitable descriptive legends. It is not clear what 731, 718 etc. are.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  See the rejection under 35 U.S.C. 112 below.  
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors the applicant may become aware of in the specification.
Claim Objections
Claim 23 is objected to under 37 CFR 1.75(a) for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention or discovery.
Claim 23 recites “the second ring stop”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art examination, Examiner is interpreting as “a second ring stop”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 21-24 recite a “machine-readable medium”, however, no definition exists in the specification which explicitly excludes non-statutory transmission media from being a machine-readable medium, therefore the broadest reasonable interpretation of the claim requires that the Examiner consider it to encompass transmission media, and thus the claim is non-statutory. In order to overcome the rejection, Applicant can amend the claim by adding the words "non-transitory" prior to "machine-readable medium" which will explicitly exclude any non-statutory subject matter from being read into the claim and would not constitute new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3, 6-9 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the turn agent comprising a buffer to buffer the message prior to dispatch of the message based on traffic conditions”. There does not appear to be support for this limitation. From paragraph 38, the message is buffered based on traffic conditions. However, the message is dispatched based on reaching a top entry of the turn agent. Claim 21 is rejected for the same reasons. Dependent claims are rejected for the same reason.
Claim 23 recites “receiving the message at a first selector to couple to the second ring stop”. There does not appear to be support for this limitation. From paragraph 27, the selector directs messages to the turn agent. There does not appear to be support for receiving the message at the selector, the message to couple to the second ring stop. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3,  6-9 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “intellectual property (IP) agents”. It is not clear what an IP agent is. The specification does not provide a definition for the term and the term does not appear to be a term known in the art. Paragraph 13 discloses “cores and other IP agents are referred to herein as IP agents”. However, it is not clear what an IP agent is. For the purposes of prior art examination, Examiner is interpreting an IP agent as a processing device. Claims 21-24 are rejected for the same reason.
Claim 23 recites “receiving the message at a first selector to couple to the second ring stop. It is not clear what is being coupled to the second ring stop. It is not clear whether the message indicates that the first selector be coupled to the second ring stop, or the message indicates a different component couple to the second ring stop.
Dependent claims are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Klausler (US 2011/0149981 A1) and Lodha et al (US 2003/0107988 A1, herein Lodha).

Regarding Claim 1, Klausler teaches an apparatus comprising:
a plurality of intellectual property (IP) agents (Fig. 1 hosts, Paragraph 31); 
a mesh interconnect to couple the plurality of IP agents (Fig. 1, Paragraph 30); and
a plurality of mesh stops each to couple one or more of the plurality of IP agents to the mesh interconnect (Fig. 1, Paragraph 31, the switches S0-S7; Alternatively all the switches in Fig. 1), wherein at least one of the plurality of mesh stops includes a turn agent to reroute a message (Fig. 2B, Paragraph 31, 33, 47, packets are transmitted), injected into the mesh stop by a source IP agent configured to communicate in a single direction on the mesh interconnect (Fig. 2A the host communicates in one direction), onto the mesh interconnect in a second direction different than the single direction (Fig. 2A, Paragraphs 32,33), the turn agent comprising a buffer (Fig. 2B). 
Klauser thus far does not explicitly teach that the buffer buffers the message prior to dispatch of the message based on traffic conditions.
Klauser teaches a buffer to buffer a message (Paragraph 50).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with the teachings of Klauser before them, to buffer the message in the buffer of Fig. 2B. 
One of ordinary skill in the art would be motivated to do so as this would allow for a place to store the message as they are received and waiting to be dispatched.

Lodha teaches dispatch of packets based on rate of packet traffic (Paragraph 70).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with the teachings of Klausler and Lodha before them, to dispatch packets based on rate of packet traffic. This would result in the dispatch of traffic being based on traffic conditions (The dispatch from different nodes would be based on the rates of traffic).
One of ordinary skill in the art would be motivated to do so as this would help maintain the overall average traffic rate at or near a desired rate (Lodha Paragraph 70).

Regarding Claim 6, Klausler and Lodha teach the apparatus of claim 1, wherein the at least one mesh stop of the plurality of mesh stops including the turn agent is associated with peripheral IP agents (Klausler Fig. 1, Paragraph 32, the mesh stops are associated with the processing devices at the edge).

Regarding Claim 7, Klausler and Lodha teach the apparatus of claim 6, wherein a subset of the plurality of mesh stops do not include the turn agent (All the switches have their own components as shown in Fig. 2B, so a subset of the switches do not include the same turn agent as in the at least one switch; Alternatively, Fig. 3, Paragraphs 44-45, with a turn agent being a switch that can be used to message data in a different direction e.g. switch B, and a subset of the plurality of mesh stops being A, C and D in Fig. 3, the subset of these 3 switches does not include the turn agent B), the . 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Klausler and Lodha as applied to claim 1 above, further in view of Kumar et al (A Network on Chip Architecture and Design Methodology, herein Kumar) and Jenkins et al (US 2007/0097881 A1, herein Jenkins).

Regarding Claim 8, Klausler and Lodha teach the apparatus of claim 1 having the plurality of IP agents arranged in a plurality of columns (Fig. 1).
The combination thus far does not explicitly teach that the apparatus comprises a system on chip and that at least one column of the plurality of columns have different numbers of IP agents. 
Kumar teaches a system on chip with processors, switches and a mesh interconnect (Abstract, Section 3.1; In other words, a single chip system with resources, mesh and switches).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of Klausler, Lodha and Kumar before them, to implement the processors, the switches and the mesh interconnect on a system on a chip. 
One of ordinary skill in the art would be motivated to do so as a SoC consumes less power, is cost effective and provides faster execution.

Jenkins teaches a processing element being removed (Paragraph 39). Jenkins also teaches columns of processing elements with different numbers of processing elements (Fig. 1).
It would be obvious to one of ordinary skill in the art, with the teachings of Klausler, Lodha, Kumar and Jenkins before them, to remove some IP agents at the bottom in Fig. 1 of Klausler such that columns have different number of IP agents. This would result in at least some of the plurality of columns have different number of IP agents. 
One of ordinary skill in the art would be motivated to remove IP agents as this would allow removal of faulty processing devices or remove elements based on needs of the application. 

Regarding Claim 9, Klausler, Lodha, Kumar and Jenkins teaches the apparatus of claim 8, wherein a first column of the plurality of columns comprises a single IP agent (The combination results in a column with a single processing device), wherein messages sourced from the single IP agent are to use turn agents of different mesh stops to re-route the messages (The routing would be through different switches with turn agents).

Claims 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Klausler, Kumar and Lodha.

Regarding Claim 21, Klauser teaches a machine-readable medium having stored thereon instructions, which if performed by a machine cause the machine to perform a method (Paragraph 14) comprising: 
receiving, in a mesh stop (Fig. 1, Paragraph 31, one of the switches S0-S7; Alternatively any one of the switches) of a mesh interconnect (Fig. 1), a message from a source intellectual property (IP) agent (Fig. 1 host, Paragraph 31), the source IP agent to communicate in a single direction in the mesh interconnect (Fig. 2A, the host communication in one direction); 
re-routing the message from the mesh stop onto the mesh interconnect in a second direction via a turn agent (Fig. 2B, Paragraph 31, 33, 47), the second direction different than the single direction (Fig. 2A, Paragraph 32, 33).
Klauser does not explicitly teach the mesh interconnect and the IP agent being of a system on chip. Klauser does not explicitly teach buffering the message at a buffer of the turn agent prior to dispatch of the message and dispatching the message from the buffer based on traffic conditions.
Klauser teaches a buffer to buffer a message (Paragraph 50).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with the teachings of Klauser before them, to buffer the message in the buffer of Fig. 2B.  This would result in the buffering of the message at the buffer of the turn agent prior to dispatch of the message and dispatching the message from the buffer.
One of ordinary skill in the art would be motivated to do so as this would allow for a place to store the message as they are received and waiting to be dispatched.

Kumar teaches a system on chip with processors, switches and a mesh interconnect (Abstract, Section 3.1; In other words, a single chip system with resources, mesh and switches).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of Klausler and Kumar before them, to implement the processors, the switches and the mesh interconnect on a system on a chip. This would result in the mesh interconnect and the IP agent being of the system on chip.
One of ordinary skill in the art would be motivated to do so as a SoC consumes less power, is cost effective and provides faster execution.
The combination thus far still does not teach that the dispatching the message is based on traffic conditions.
Lodha teaches dispatch of packets based on rate of packet traffic (Paragraph 70).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with the teachings of Klausler and Lodha before them, to dispatch packets based on rate of packet traffic. This would result in the dispatch of traffic being based on traffic conditions (The dispatch from different nodes would be based on the rates of traffic).
One of ordinary skill in the art would be motivated to do so as this would help maintain the overall average traffic rate at or near a desired rate (Lodha Paragraph 70).
Regarding Claim 22, Klauser, Kumar and Lodha teach the machine-readable medium of claim 21, wherein the method further comprises: 
receiving the message from the source IP agent at a first ring stop (Klauser Fig.1, Fig.3 A), the first ring stop to couple to the mesh interconnect in the single direction (Klauser Fig. 3, A is coupled in the single direction); 
receiving the message from the first ring stop at a second ring stop, the second ring stop to couple to the mesh interconnect in the second direction (Fig. 3 B or D, B or D is coupled in the second direction); and 
receiving the message at the buffer of the turn agent from the second ring stop (Klauser Fig. 3 C, Fig. 2B).  

Regarding Claim 24, Klauser, Kumar and Lodha teach the machine-readable medium of claim 21, wherein the method further comprises receiving the message from the source IP agent comprising a periphery IP agent of the SoC (Klauser Fig. 1, the host is a periphery IP agent). 
Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph; 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The reasons for indicating allowable subject matter were outlined in the previous office action.

Response to Arguments
The Applicant’s arguments, filed 12/30/2020, have been fully considered.
The Applicant’s argument, on page 9, that Klauser does not teach the limitations in the amended claims, is persuasive. Hence the rejections have been withdrawn. However, upon further consideration, new rejections have been made in view of Lodha (See rejections above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jyoti Mehta whose telephone number is (571)270-3995.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTI MEHTA/
Primary Examiner, Art Unit 2182